Citation Nr: 1309959	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  11-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating in excess of 30 percent prior to May 3, 2010 for anxiety disorder, claimed as PTSD/personal assault.


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May to September 1972 and from October 1973 to June 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2007 and June 2009 rating decisions of the Louisville, Kentucky Department of Veterans Affairs (VA), Regional Office (RO).  The January 2007 rating decision denied entitlement to service connection for PTSD; the Veteran perfected a timely appeal.  The June 2009 rating decision granted service connection for anxiety disorder to include as secondary to assault, rated 30 percent, effective August 31, 2006.  An interim [August 2011] rating decision increased the rating to 50 percent effective from May 3, 2010.  In his October 2011 substantive appeal, the Veteran expressly limited the issue on appeal to entitlement to a rating in excess of 30 percent prior to May 3, 2010.  He specifically stated that he was satisfied with the 50 percent evaluation from May 3, 2010.  See AB v. Brown, 6 Vet. App. 36, 39 (1993) (a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  Thus, the Veteran did not perfect his appeal with respect to a rating in excess of 50 percent.  

Subsequently, in November 2012 the Veteran indicated that he desired a total disability rating based on individual unemployability (TDIU) and that he had last worked in December 2011.  His November 2012 statement cannot be construed as a timely-filed substantive appeal with respect to the June 2009 rating decision, as it was filed and outside of the time frame permitted by 38 C.F.R. § 20.202.  Therefore, no current appeal exists with respect to a higher evaluation for his service-connected anxiety disorder for the period from May 3, 2010.

As noted above, the issue of TDIU was raised by the Veteran in November 2012 (when the Veteran reported that he had not worked since his early retirement from the VA Indianapolis in December 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a diagnosis of PTSD.  

2.  Prior to May 3, 2010, the Veteran's anxiety disorder, claimed as PTSD/personal assault is not shown to have been manifested by occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks have been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  A rating in excess of 30 percent prior to May 3, 2010 for anxiety disorder due to personal assault is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the service connection claim, an October 2006 letter advised the Veteran of the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  That letter also advised the Veteran of how VA assigns disability ratings and effective dates.  The Veteran has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  VA's notice requirements in this matter are met.

With respect to the higher rating claim, as the June 2009 rating decision granted service connection for an anxiety disorder and assigned a disability rating and effective date for the award, statutory notice has served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, service treatment records (STRs), and VA treatment records, are associated with the record.  The Board has also reviewed Virtual VA records, which contains no pertinent records that are not already included in the paper claims file.  Of record is a copy of the 1973 U.S. Army Criminal Investigation Command Report of Investigation.  The RO arranged for a VA examinations in April 2009 and November 2010.  The adequacy/probative value of the examinations are discussed in greater detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file and in Virtual VA [VA's electronic data storage system] with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection Claim

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

As it is not shown or alleged that the Veteran engaged in combat with the enemy, his lay statements, alone, are insufficient to establish the occurrence of his stressor; rather, corroborating evidence is necessary.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Recent amendments to 38 C.F.R. § 3.304 that eliminated the requirement of corroborating evidence of alleged stressors in certain circumstances are not relevant in this case, as it is not claimed or suggested by the evidence that the Veteran's stressors are related to a fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304 (f)(3).

This case falls within the category of situations, to include allegations of personal assault, where it is not unusual for there to be an absence of service records documenting alleged events.  38 C.F.R. § 3.304(f)(5) recognizes that service records may not contain evidence of personal assault, and that alternative sources may provide credible corroborating evidence of an in-service personal assault stressor.

The Veteran contends that service connection for PTSD is warranted because he suffers multiple symptoms of PTSD due to a stressful experience that occurred while serving in the military.  Specifically, he asserts that he was robbed at gun-point while stationed at Fort Dix, New Jersey.  The robber aimed a pistol at his head and demanded his wallet.  He was struck in the head with the pistol and a fight began between him and the assailant.  The pistol was fired and the bullet passed his right ear.  The fight continued until assistance arrived and the robber was arrested by military police and a military trial ensued.  Records received from the U.S. Army Criminal Investigation Command verified the stressor the Veteran described and the RO considered his stressor verified.  

It is not in dispute that the Veteran now has a psychiatric disability, as VA various postservice medical records show he has a diagnosis of anxiety disorder NOS [not otherwise specified].

However, with respect to PTSD, this claim must be denied because the preponderance of the evidence is against a finding that the Veteran has PTSD or has had PTSD at any time since he filed his claim in August 2006.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

On VA examinations in April 2009 and November 2010 both examiners concluded that the Veteran did not satisfy the full criteria for a diagnosis of PTSD.  The Board finds the 2009 examiner's opinion particularly probative and persuasive because he provided a thorough rationale for his opinion with reference to evidence in the claims folders and the Veteran's contentions.  The examiner also provided in his report, a detailed assessment as to whether the Veteran met each DSM-IV [American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition] criterion.  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

For example, the 2009 examiner stated that "[f]ull criteria for PTSD is not met in my judgment."  The examiner went on to explain, "[t]here are infrequent dreams and rumination about being the victim of violence but not clinically significant reexperiencing . . . ."  He also noted, "[t]here is avoidance of places, though not because they are reminiscent of the assault but because they are places where a new assault could take place."  He concluded, "[t]hus there are symptoms of PTSD but full criterion C and D are not met." 

The Board finds the negative opinion of the 2010 examiner is also very probative as he noted the findings of the 2009 examiner, reviewed the evidence of record, and provided a thorough examination of the Veteran with reference to the Veteran's contentions.

The Board is aware that PTSD screens, using 4-question screening tools, were noted as both positive and negative in VA treatment records dated September to November 2010.  Given the abbreviated nature of the screenings that were positive (only four questions asked), the Board finds these screening tests less probative than the thorough VA examinations which assessed in detail, with reference to each diagnostic criterion, whether the Veteran had a diagnosis of PTSD.  Further, these treatment records do not diagnose PTSD:  they only note that the screening was positive.  

The Board considered the Veteran's statements regarding the existence of PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Veteran is competent to testify about symptoms of his psychiatric disability he has observed; however, the diagnosis of PTSD cannot be established by lay observation, it is a complex medical question that requires medical expertise on the significance of symptoms noted, whether they form the constellation of symptoms needed to support a PTSD diagnosis, and whether they can be attributed to a combat or other credible stressor event (as well as sufficiency of stressor to support the diagnosis).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Therefore, the Veteran's self-diagnosis of PTSD has no probative value.  The Board acknowledges that the 2009 VA examiner stated that the Veteran's claimed in-service assault does meet a certain criterion for PTSD, but the Veteran's reported symptomatology falls short of meeting the full criteria for a diagnosis of PTSD.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran now has (or at any time during the appeal period had) PTSD.  Consequently, there is no valid claim of service connection for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9434.  

The list of symptoms in the rating formula is not intended to constitute an exhaustive list, but rather shows examples of the types and degrees of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

With respect to the rating of his psychiatric disorder, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Veteran initially filed a claim for PTSD, alleging that he suffers multiple symptoms of PTSD due to a stressful experience that occurred while serving in the military.  Specifically, he asserts that he was robbed at gun-point while stationed at Fort Dix, New Jersey.  The robber aimed a pistol at his head and demanded his wallet.  He was struck in the head with the pistol and a fight began between him and the assailant.  The pistol was fired and the bullet passed his right ear.  The fight continued until assistance arrived and the robber was arrested by military police and a military trial ensued.  Records received from the U.S. Army Criminal Investigation Command verified the stressor the Veteran described, and the RO considered his stressor verified.  

On April 2009 VA PTSD examination, the Veteran reported that he had "chronic thoughts" about the assault, which had increased over the last few years.  He noted that when people walk behind him he feels vulnerable, his heart races, and he worries that he will pass out.  He stated that he would rather be in a crowd than to be alone.  He avoids going into a restaurant if it is empty as he anticipates that it might be robbed and he would be in the middle.  He stated that it bothers him because of how close he came to being shot in the head.  He stated that he is vigilant about his surroundings.  He reported having good family relationships.  He has two brothers and one sister.  He is married to his second wife of 24 years and has 4 children.  He stated that he has some distance from his children and his wife, and he has some enjoyment of leisure time activities.  He reported having few social contacts outside of his brother-in-law.  At the time of the examination, he reported full-time employment with the federal government as a VA regional officer for more than 20 years.  He had lost less than one week of time from work during the last 12-month period.

On psychiatric examination, his general appearance was clean, he was cooperative, friendly, relaxed and attentive; his psychomotor activity was unremarkable, and his speech was spontaneous.  His affect was normal, his mood was anxious and his attention was intact.  He was oriented to person, time and place; his thought process and content were unremarkable.  He had no delusions, hallucinations, obsessive/ritualistic behavior, or sleep impairment, he understood the outcome of behavior, he had above average intelligence, and he understood that he has a problem.  

The examiner noted that the Veteran has panic attacks.  The Veteran stated that when he senses someone behind him and he is not in a secure environment he feels his heart racing and feels as if he might pass out.  He did not have homicidal or suicidal thoughts.  His impulse control was good and he did not report any episodes of violence.  He has the ability to maintain minimum personal hygiene and has no problems with activities of daily living.  His remote, recent and immediate memory was normal.  

The Veteran's in-service stressor event was a personal assault that occurred during military service.  He was assaulted at night by a man with a pistol.  He was struck by the pistol and eventually wrestled with the assailant until the military police took the pistol away from him.  The Veteran stated that following the assault he became more aware of his surroundings and now tries not to put himself in a situation that might cause it to happen again; for example, he never parks in a place where he thinks he could become a target.  The examiner noted that the Veteran did not exhibit symptoms of persistent re-experiencing the traumatic event; although his disturbance had caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  The Veteran did not feel hypervigilant at his work.  His symptoms emerged roughly three years ago, and prior to that he had anxiety that was manageable.  He stated that he feels intensely fearful when he feels vulnerable.  He has dreams that are linked to his fearful feelings, which occur twice per month.  He denied startled response, but reported intense anxiety, and becoming an angrier person.  He has rumination about the event and worry about his children "in a world like this."  He has difficulties trusting other; it is hard for him to get close to people.  He stated that he is not one to strike up a relationship with a stranger.  The diagnosis under Axis I was anxiety disorder, NOS [not otherwise specified].  His  GAF score was 61 based on current functioning.

The examiner noted that the Veteran had claimed PTSD following an assault in the service and based on his interview that meets criterion for PTSD.  However, the full criteria for PTSD are not met.  The examiner explained that the Veteran has infrequent dreams and rumination about being the victim of violence but there is no clinically significant re-experiencing.  He does have some distance from others and a wish to not talk about the stressor.  There is also hypervigilance when feeling vulnerable and avoidance of places, but not because they are reminiscent of the assault, but because they are places where a new assault could take place.  There are some symptoms of PTSD but the full criteria are not met.  It does not interfere with vocational function but has resulted in some affective distress and social distance from non-family members.  Further, the examiner opined that the assault is linked with significant symptoms of anxiety.  The examiner concluded that the Veteran was exposed to trauma and suffers from a subclinical form of PTSD but because the full criteria are not met, he has been diagnosed with anxiety disorder, NOS.

In a September 2009 VA psychiatry medication management note, it was noted that the Veteran had come in on his own to ask for help with his anxiety.  He had some PTSD symptoms and some mild depression symptoms.  He was drinking a little too much and it appeared this was to treat his anxiety.  He reported that he had no history of mental health treatment.  He stated he would rather not have medications, but wanted therapy.

In a September 2009 VA outpatient psychiatry treatment plan note, the Veteran's problem was noted as anxiety and some depression with alcohol use.  It was further noted that he had very mild rare passive thoughts of suicide with no history of a plan, intent or action.  He did not pose a danger to others.  The Veteran's strengths were noted as insightful, (aware of his illness), he expressed desire/motivation for change, he is employed, has supportive family and/or friends, has leisure or recreational interests, has available spiritual support, adequate housing, and available transportation.  His diagnosis under Axis I was anxiety disorder NOS.  His GAF score was 68.

In an October 2009 VA outpatient psychiatry individual therapy progress note, it was noted that the Veteran felt therapy was helping him because he cannot talk about his feelings of anxiety and fears with anyone else.  During that session, the Veteran discussed high stress and emotionally draining job and how it affects his anxiety symptoms.  He discussed feelings about stories he has heard about Veteran's seeking compensation for psychological trauma.  The Clinician noted that the Veteran had no thoughts of hurting self or others.  

At the outset, the Board notes that the RO assigned the Veteran's psychiatric disability, listed as anxiety disorder to include as secondary to assault, under Diagnostic Code 9434 (major depressive disorder).  The Veteran is not service-connected for major depressive disorder, neither is he service-connected for PTSD, as explained above.  While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have generally not distinguished symptoms due to the Veteran's service-connected disability from those due to other co-existing and nonservice-connected psychiatric disorders.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected anxiety disorder NOS.  Notably, in assigning the rating under Diagnostic Code 9434, the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability. 

The Board notes that the VA examination reports and the VA treatment records, overall, provide evidence against the Veteran's claim as they do not show that symptoms of the Veteran's anxiety disorder, for the period prior to May 3, 2010, was reflective of symptoms such as occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for a 50 percent rating for the period under consideration.  For the period prior to May 3, 2010, he had not, for example, displayed flattened affect (affect was normal); circumstantial, circumlocutory or stereotyped speech (speech reported as spontaneous); panic attacks more than once a week (occurred (infrequently) when he senses someone behind him and when he is not in a secure environment); difficulty in understanding complex commands (noted to have above average intelligence and apparently good judgment and insight); impairment of short- and long-term memory (remote, recent and immediate memory reported as normal), impaired judgment (understood outcome of his behavior); impaired abstract thinking (thought process and content were unremarkable); disturbances of motivation and mood (anxiety did not interfere with vocational function); difficulty in establishing and maintaining effective work and social relationships (difficulty in establishing relationships was noted, however he reported having good family relationships, has been married to his second wife for 24 years and is involved in the life of his four children).  While the observations by VA examiner and clinicians, during the period under consideration, reflect the Veteran has had social impairment due to his psychiatric symptoms, such impairment is clearly encompassed by the criteria for a 30 percent rating.  Consequently, a schedular rating in excess of 30 percent for the period prior to May 3, 2010 is not warranted.

The Board notes that the GAF scores assigned within the period prior to May 3, 2010 ranged from 61 to 68, reflecting some mild symptoms or some difficulty in social or occupational functioning.  These scores are consistent with a 30 percent rating.  Therefore, the GAF scores do not provide an alternate basis for a rating in excess of 30 percent.

The Board acknowledges the lay statements submitted by the Veteran in support of his claim.  In his October 2010 substantive appeal he reported that his 2009 VA examination showed social and occupational impairment, suspiciousness, anxiety, and nightmares and that his September 2009 treatment records showed suicidal thoughts, depression, panic attacks, nightmares, and paranoia.  His statements detail the types of problems that result from his psychiatric symptoms.  However, the levels of functioning impairment described by the Veteran during the period prior to May 3, 2010 are consistent with the criteria for a 30 percent rating and do not more nearly approximate symptoms such as those listed in the 50 percent rating criteria.  For example, the September 2009 VA treatment record noted anxiety attacks about once every three weeks.  Such symptoms do not rise to the level of severity indicated by the 50 percent criteria which indicate that the severity of the anxiety symptoms must equate to panic attacks more than once a week.  Thus, the lay statements do not support that a higher rating is warranted.

In summary, it is not shown that the Veteran's anxiety disorder has, during the period prior to May 3, 2010, been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity (or approximating such level of severity).  Consequently, a rating in excess of 30 percent for the period prior to May 3, 2010 is not warranted, and no "staged" schedular ratings are warranted.  38 C.F.R. § 4.7.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's complaints of social and occupational impairment, suspiciousness, anxiety, nightmares, suicidal thoughts, depression, panic attacks, and paranoia are encompassed in the schedular criteria.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Furthermore, as the evidence of record reflects that during the period under consideration in this appeal (prior to May 3, 2010), the Veteran was employed full-time and reported that he had lost less than a week from work in a year's time.  See 2009 examination report.  As the record fails to reflect that the Veteran was unemployed during the appeal period, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for PTSD is denied.

A rating in excess of 30 percent prior to May 3, 2010, for anxiety disorder due to personal assault is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


